Citation Nr: 1519342	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent prior to March 21, 2012, and a disability evaluation in excess of 40 percent from March 21, 2012, for dextroscoliosis with degenerative joint disease (DJD), L5-S1.

2.  Entitlement to an extraschedular evaluation for DJD of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to September 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied: (1) entitlement to a disability evaluation in excess of 10 percent prior to March 21, 2012, and a disability evaluation in excess of 40 percent from March 21, 2012, for dextroscoliosis with DJD, L5-S1, and (2) entitlement to a disability evaluation in excess of 20 percent for DJD of the left ankle.

In an August 2014 decision, the Board remanded the issue of an increased rating for dextroscoliosis with DJD, L5-S1, and denied the Veteran's claim for an increased rating for DJD of the left ankle.  The Veteran appealed the decision denying an increased evaluation for DJD of the left ankle to the U.S. Court of Appeals For Veterans Claims (Court).  In a March 2015 Joint Motion for Partial Vacatur and Remand, the Court partially vacated the August 2014 Board decision and remanded the claim for an extraschedular rating for DJD of the left ankle to the Board for further appellate review.  

The issue of entitlement to an extraschedular evaluation based on the combined effects of his service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 21, 2012, the Veteran's dextroscoliosis with DJD was manifested by pain, with forward flexion limited to 90 degrees at worst and combined range of motion limited to 210 degrees at worst, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; there are no objective findings of any associated neurological disability and intervertebral disc syndrome was not diagnosed. 

2.  Since March 21, 2012, the Veteran's dextroscoliosis with DJD was manifested by pain and stiffness, with forward flexion limited to 20 degrees at worst, but without evidence of ankylosis, and without evidence of physician prescribed bed rest and treatment for IVDS. 

3.  Since March 21, 2012, the Veteran's lumbar spine disability results in neurological impairment of the right lower extremity that is no more than mild in severity.

4.  Since March 21, 2012, the Veteran's lumbar spine disability results in neurological impairment of the left lower extremity that is no more than mild in severity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent prior to March 21, 2012, and in excess of 40 percent since, for dextroscoliosis with DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a 10 percent, but not higher, for neurological impairment of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for a rating of 10 percent, but not higher, for neurological impairment of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Pursuant to the Board's August 2014 Remand, the Appeals Management Center (AMC) afforded the Veteran an additional VA rating examination and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's August 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in April 2010 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in August 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination in May 2010, March 2012, and October 2014.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent prior to March 21, 2012, and in excess of 40 percent since, for dextroscoliosis with DJD.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

The Veteran's lumbar spine disability has been rated under DCs 8520-5237, as 10 percent disabling.  See 38 C.F.R. §§ 4.17a, 4.124a (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99").  DC 8520 refers to paralysis of the sciatic nerve, while DC 5237 indicates lumbosacral or cervical strain.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

In a May 2010 VA examination, the examiner noted the diagnosis of mild dextroscoliosis with degenerative joint disease, L5-S1, with painful motion.  The Veteran indicated his spinal condition had become worse since onset 3 years earlier, including intermittent episodes of acute mechanical low back pain that was almost constant.  The Veteran reported that his pain traveled to his right hip.  He stated that his pain was moderate in severity and he had associated occasional, moderate weakness in the right leg when he was on a ladder that lasted "minutes to hours."  He reported painful flare-ups, noting severe episodes every few months that lasted 2 to 3 days and caused incapacitation and inactivity, and mild to moderate flare-ups every week that lasted minutes in duration and allowed him to work and carry out usual activities satisfactorily.  The Veteran also endorsed numbness.

Examination revealed the Veteran favored his right flank, and had tenderness and decreased motion on right bending and rotation.  Range of motion testing showed no ankylosis; the Veteran had 90 degrees forward flexion, that was painful and slowed, 20 degrees extension, 30 degrees left lateral flexion and left lateral rotation, and 20 degrees right lateral flexion and right lateral rotation that was painful.  Additional symptoms of the thoracolumbar spine included pain and tenderness.  The examiner also noted the presence of scoliosis and abnormal kyphosis.  Repetitive range of motion testing did not reveal additional loss in degree of motion, though pain was still present.  Lower extremity motor function and reflexes were normal, as was lower extremity sensory function.  The examiner noted there were no incapacitating episodes during the past 12 months, but did state that during severe, acute low back syndrome the Veteran was incapacitated and on bed rest, taking pain medication.  The report indicated this occurred every few months, lasting 2 to 3 days, and that the Veteran always had trouble climbing ladders, and was forced to quit.  However, on a usual daily basis, the Veteran was able to work and carry out his usual activities satisfactorily.

In a March 2012 VA examination, the examiner diagnosed lumbar spine spondylosis.  The report notes the Veteran first began to have severe lower back pain while driving a long distance and he could not even get out of his vehicle and had to stay in bed for 3 days before going to an emergency room.  Three weeks later, the Veteran reported he went to see a chiropractor, who told him that based on x-rays it appeared that his left hip was lower than his right and that this was due to his left ankle injury, and was the apparent cause of his severe lower back pain.  The Veteran reported that in recent years his back pain increased.

Range of motion testing showed: forward flexion to 25 degrees, with objective evidence of pain at 20 degrees; extension to 10 degrees, with objective evidence of pain at 5 degrees; right lateral flexion to 10 degrees, with objective evidence of pain at 5 degrees; left lateral flexion to 10 degrees, with objective evidence of pain at 5 degrees; right lateral rotation to 15 degrees, with objective evidence of pain at 10 degrees; and left lateral rotation to 15 degrees, with objective evidence of pain at 10 degrees.  The report indicated the Veteran was unable to perform repetitive-use testing with 3 repetitions.  Functional loss of the thoracolumbar spine included less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and instability of station.  The Veteran had localized tenderness of the entire lumbar region, and there was guarding and/or muscle spasm present, that did not result in abnormal gait or spinal contour.

Muscle strength testing revealed active movement with gravity eliminated on bilateral hip flexion and bilateral knee extension, normal strength in the right ankle plantar flexion and dorsiflexion, and active movement against some resistance on left ankle plantar flexion and dorsiflexion, and active movement with gravity eliminated on great toe extension.  There was no muscle atrophy present.  Reflex examination revealed hypoactive deep tendon reflexes of the bilateral knees and ankles.  The sensory examination showed normal results for the right upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes, but decreased sensation to light touch of the left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The straight leg test was negative, bilaterally.  The Veteran denied radicular pain.

The examiner determined the Veteran did not have intervertebral disc syndrome (IVDS), but did occasionally use braces and crutches.  The examiner determined the Veteran's spinal condition did affect his ability to work, noting the Veteran could not do much bending or lifting and could not perform a job that required any physical activity.

In an October 2014 VA examination, the examiner noted a diagnosis of degenerative arthritis of the spine, IVDS, and spinal stenosis.  The Veteran reported difficulty with labor intensive work, and was tolerating this type of work less each year.  The examiner noted the Veteran's IVDS resulted in incapacitation several times a year, for 3 to 5 days each time.  The Veteran reported flare-ups, which were worse after a strenuous day and cold weather.  The examiner determined that it was not possible, without resort to speculation, to estimate either loss of range of motion or describe loss of function during a flare-up, because there is no empirical basis for making a determination without directly observing function under those circumstances. 

Range of motion testing showed: forward flexion to 35 degrees, with objective evidence of pain at 35 degrees; extension to 5 degrees, with objective evidence of pain at 5 degrees; right lateral flexion to 5 degrees, with objective evidence of pain at 5 degrees; left lateral flexion to 5 degrees, with objective evidence of pain at 5 degrees; right lateral rotation to 10 degrees, with objective evidence of pain at 10 degrees; and left lateral rotation to 15 degrees, with objective evidence of pain at 15 degrees.  The Veteran was able to perform repetitive use testing, with 3 repetitions, achieving the same degree of motion.  Functional loss included weakened movement, painful movement, disturbance of locomotion, interference with sitting, standing and/or weight bearing.  The Veteran had pain on palpation to the lower back, muscle spasms of the thoracolumbar spine resulting in abnormal gait or spinal contour, and muscle spasm of the thoracolumbar spine that did not result in abnormal gait or spinal contour.  The Veteran also had guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour, as well as guarding of the thoracolumbar spine that did not result in abnormal gait or spinal contour.

Muscle strength testing was normal, with the exception of right hip flexion and right knee extension, which showed active movement against some resistance.  The report denied muscle atrophy.  The reflex examination showed normal deep tendon reflexes.  The sensory examination was normal, with the exception of decreased sensation in the right thigh/knee, lower leg/ankle, and foot/toes.  There was no ankylosis of the spine, and no neurologic abnormalities or findings related to a thoracolumbar spine condition.  The Veteran did have IVDS, and had incapacitating episodes over the last 12 months of at least 2 weeks but less than 4 weeks.  The Veteran endorsed use of assistive devices to include regular use of braces and canes.  The examiner noted the Veteran's spinal disability did impact his ability to work, preventing prolonged sitting, standing, and labor intensive work.

VA treatment records during the period on appeal show complaints of back pain, but no evidence of examination.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's lumbar strain is appropriately evaluated as 10 percent disabling, prior to March 21, 2012.

The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  During this period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 90 degrees at worst, and his combined range of motion was shown to be 210 degrees at worst.  Though the examination indicates some of the motion was painful, the report does not indicate that the Veteran's motion was additionally limited by pain after repetitive testing.  The evidence does not reflect that the Veteran's range of motion was additionally limited by his reported weakness and numbness.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned for this period.  

The Veteran alleged in his 2010 VA examination that he experienced flare-ups every few months that lasted 2 to 3 days and caused incapacitation and inactivity.  However, at this examination and the 2012 examination, the Veteran was not diagnosed with IVDS.  The examiner noted there were no incapacitating episodes during the past 12 months, but did state that during severe, acute low back syndrome the Veteran was incapacitated and on bed rest, taking pain medication.  However, the report does not reflect the Veteran was prescribed bed rest by a physician.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board acknowledges that the Veteran reported pain that traveled to his right hip and numbness at his May 2010 VA examination.  However, the evidence shows that neurological examination was normal at that time.  Specifically, lower extremity motor function and reflexes were normal, as was lower extremity sensory function.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability was productive of any objective neurological manifestations percent prior to 
March 21, 2012, sufficient to warrant a separate rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

Similarly, the Board finds that the Veteran's lumbar spine disability is appropriately evaluated as 40 percent disabling since March 21, 2012.

The objective findings of record do not reflect evidence of unfavorable ankylosis of the entire spine or entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  During this period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 20 degrees at worst, even when accounting for functional limitations due to repetitive use or pain.  See August 2005 VA examination.  Thus, even considering the objective evidence of pain, the medical evidence of record does not support unfavorable ankylosis of the entire spine or entire thoracolumbar spine in response to repetitive motion that would support an evaluation in excess of the 40 percent assigned for this period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

The Board acknowledges that the Veteran has endorsed flare-ups during his examinations.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  Where, however, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  At his October 2014 VA examination, the Veteran reported flare-ups, occurring several times a year, and lasting 3 to 5 days at a time.  The examiner determined the degree of impairment during a flare-up could not be reliably determined, as the examiner was unable to witness a flare-up as described by the Veteran.  The Veteran is in receipt of the maximum evaluation available for limitation of motion of the spine under the rating schedule.  Also, a 40 percent rating is assigned for favorable ankylosis.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Thus, the 40 percent rating contemplates episodes in which the Veteran believes his disability is so severe that he cannot move his back.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  The Board does not find that the medical evidence and the Veteran's description of the functional impairment he experiences during such flare-ups demonstrates the level of disability associated with unfavorable ankylosis of the thoracolumbar spine, which is the criteria associated with the next higher rating of 50 percent.  

Furthermore, the Veteran has been diagnosed with IVDS.  At the March 2012 examination, the examiner determined the Veteran did not have IVDS, however, though the October 2014 examiner did diagnosis IVDS and noted incapacitation, as described above, occurring several times a year, for 3 to 5 days each time.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  There is no medical evidence that shows that the Veteran has been prescribed required bed rest by a physician or treatment by a physician for IVDS.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

As outlined above, note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The Veteran has not complained of bowel or bladder impairment; however, on examination in March 2012 and October 2014, the examiners found objective evidence of neurological manifestations of the lumbar spine disability.  The manifestations affected both lower extremities, and included decreased muscle strength, decreased deep tendon reflexes, and decreased sensation. 

Given the objective medical evidence of record, the Board resolves all doubt in favor of the Veteran and finds that his lumbar spine disability was productive of objective neurological manifestations in the bilateral lower extremities as of March 21, 2012, the date of examination.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Because the Veteran's neurological manifestations are otherwise wholly sensory in nature, the Board finds that the Veteran's neurological dysfunction is no more than mild in nature.  Therefore, a 10 percent rating, but no higher, for neurological manifestations of the right lower extremity is granted, effective March 21, 2012, and a 10 percent rating, but no higher, neurological manifestations of the left lower extremity is granted, effective March 21, 2012.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim on a schedular basis and in favor of a separate allowance for neurological manifestations of his lumbar spine disability.  The benefit-of-the-doubt has been resolved in the Veteran's favor to this extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A disability evaluation in excess of 10 percent prior to March 21, 2012, and a disability evaluation in excess of 40 percent since March 21, 2012, for dextroscoliosis with degenerative joint disease (DJD), L5-S1, is denied..

A separate 10 percent rating, but no higher, for neurological impairment of the right lower extremity is granted, effective March 21, 2012, subject to the laws and regulations governing monetary awards.  

A separate 10 percent rating, but no higher, for neurological impairment of the left lower extremity is granted, effective March 21, 2012, subject to the laws and regulations governing monetary awards.  


REMAND

The Court Joint Motion for Partial Vacatur and Remand observed that the August 2014 Board decision prematurely concluded that the Veteran was not entitled to referral for consideration of entitlement to an extra schedular rating for his left ankle disability.  The Court first noted that the Board decision remanded the claim of an increased rating for dextroscoliosis with DJD, L5-S1 for additional development, then cited Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), which determined that referral for extra-schedular evaluation may be based on the collective impact of the veteran's disabilities.  Based on the above, the Court determined that the Board's denial of extra schedular referral for the Veteran's ankle condition was improper because the Veteran claimed his lumbar spine condition had worsened since his last examination, and therefore extra schedular consideration based on the combined effect of multiple service-connected disabilities was not ripe for adjudication.  As such, the issue of whether extraschedular referral was required for the Veteran's ankle condition was deemed inextricably intertwined with his claim for increase for his lumbar spine condition.  Furthermore, the Court noted that the Board did not properly discuss whether the Veteran's use of the back and ankle braces took the Veteran's disability picture out of that contemplated by the rating criteria.

The Board notes that when a veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ('[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.').

As noted above, the Johnson case holds that a Veteran may be awarded an extra schedular rating based on the combined effect of multiple conditions in exceptional circumstances where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experiences.  In this case, the Veteran is indeed service-connected for multiple disabilities, including: (1) dextroscoliosis with DJD, L5-S1, evaluated as 40 percent disabling; (2) DJD of the left ankle, evaluated as 20 percent disabling; (3) DJD of the left knee, evaluated as 10 percent disabling; and (4) a surgical scar of the left lateral malleolus, evaluated as 0 percent disabling.

Medical evidence reveals that in September 2009 VA treatment records, the Veteran arrived to his appointment in a wheelchair during a flare-up, with his left ankle red and swollen, and very limited range of motion in all directions, due to pain.  A May 2010 VA examination indicates the Veteran used crutches as an ambulatory aid "when [his ankle] flared, every few months, he must be off his feet."  An October 2010 VA examination endorsed intermittent, occasional use of a brace, and a March 2012 VA examination indicated occasional use of back and ankles brace and crutches during flare-ups of his back and ankles.  An October 2014 VA examination for the spine revealed regular use of a brace and cane.

Lay evidence showed that in a May 2004 letter, M.R., a former co-worker of the Veteran, submitted a letter describing an incident in which he and the Veteran had to climb up and down several flights of stairs, after which time it became increasingly difficult for the Veteran to walk.  M.R. stated that night he stopped by the Veteran's room, and saw that his left ankle was badly swollen and he was unable to put any weight on it.  M.R. reported that the Veteran purchased a pair of crutches to assist him in moving about the room, but after 4 days the condition remained and the Veteran was still unable to walk or return to work.  As a result, M.R. stated the Veteran was forced to leave and return home.  A letter dated April 2014 from L.H., a co-worker of the Veteran, described an incident in August 2013, in which the Veteran was unable to work at their side business (carpentry) due to ankle pain, and used crutches.  L.H. stated that in November 2013, the Veteran was unable to work his regular job due to the same problem.  In January 2015, M.B., the Veteran's division manager, submitted a statement indicating the Veteran missed work due to health issues, using leave on multiple occasions due to ankle and back issues.

The reported interference with work due to flare-ups and use of assistive devices, including braces, crutches, a cane, and a wheelchair raised a question of whether the rating criteria reasonably describe the level and symptomatology of the Veteran's ankle and lumbar spine disabilities.  Thus, it is unclear whether the Veteran's disability picture is contemplated by the rating schedule, and whether the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, remand for consideration of the assignment of an extraschedular rating is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/AMC must obtain any outstanding VA treatment records from the West Texas Health Care System dated from October 2014 to the present.  Any response received should be recorded in the Veteran's VA claims file.

2.  The AOJ/AMC must also contact the Veteran to determine whether he has received any additional private treatment for his ankle disability or lumbar spine disability , and if so, take steps necessary to obtain these records.  Any response received should be recorded in the Veteran's VA claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Upon completion of the above requested development, the AOJ/AMC is to readjudicate the issue of entitlement to an increased rating for a left ankle disability and a lumbar spine disability, on an extraschedular basis only.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1363, (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  Attention is directed to the evidence of record indicating the impact of his service-connected disabilities on his employment.

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


